CLOPTON, J.
Whether the general criminal statute against retailing without a license, or a special and local law prohibiting the sale of spirituous, vinous or malt liquors, was in force in the locality where the offense was committed, is immaterial. In either event, defendant sold malt liquors ■without license, and contrary to law. Section 4037 of the Code declares, that in an indictment for such offense “it is sufficient to charge that the defendant sold spirituous, vinous or malt liquors, without a license, and contrary to law; and on the trial, any act of retailing in violation of the law may be proved; and for any violation of any special and local law regulating and prohibiting the sale of spirituous, vinous or malt liquors within the place specified, such forni shall be held good and sufficient.” Under this section, the indictment, which is in the general form allowed by the Code, is sufficient in either case. — Ulmer v. Stale, 61 Ala. 208; Sills v. State, 76 Ala. 92.
The City Court did not err in refusing to exclude the testimony of the witness.
Affirmed.